 



EXHIBIT 10.1
SEPARATION AGREEMENT
AND GENERAL RELEASE
     This Separation Agreement and General Release (“Agreement”) is entered into
as of this 10th day of November, 2005, by and among Bruce E. Barkus
(“Executive”), General Nutrition Centers, Inc., a Delaware corporation (the
“Company”), and GNC Corporation, a Delaware corporation (“GNC” and, together
with Executive and the Company, the “Parties”).
RECITALS
     WHEREAS, Executive has been employed by the Company as President and Chief
Executive Officer pursuant to an Employment Agreement, dated as of May 27, 2005,
by and between the Company and Executive (the “Employment Agreement”); and
     WHEREAS, the parties have mutually determined that Executive’s employment
with the Company shall end effective November 10, 2005 (the “Separation Date”),
and, in connection with such separation, the Parties have agreed to settle any
and all related agreements between the Parties and their affiliates in the
manner set forth herein.
     NOW THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree and promise
as follows:
     1. RESIGNATION. To the extent not already effected, Executive hereby
resigns all of his director, officer and other positions with the Company and
each of its affiliates, effective as of the Separation Date.
     2. BENEFITS. With respect to any benefits or rights that Executive has
accrued or earned as of the Separation Date under any of the Company’s employee
benefit plans, Executive shall be entitled to such benefits pursuant to the
terms of such plans, if any.
     3. TERMINATION BENEFITS.
          (a) In consideration of Executive’s release of claims and Executive’s
other covenants and agreements contained herein and provided that Executive has
not exercised any revocation rights as provided in Section 6 below, the Company
shall continue to pay Executive his current base salary of $550,000.00 through
July 1, 2006. This amount shall be payable in accordance with the Company’s
payroll system in the same manner and at the same time as though Executive
remained employed by the Company (the “Salary Continuation”).
          (b) The Company shall provide Executive the appropriate notice under
the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”). Provided
that Executive elects COBRA continuation coverage for health, dental, and
prescription coverage for Executive and his eligible dependents, through July 1,
2006 (the “COBRA Reimbursed Period”), the Company shall reimburse Executive for
any monthly COBRA costs payable by Executive (as determined for Executive or any
similarly situated former employees electing COBRA continuation coverage) that
exceed $175.50. Executive shall be responsible for $175.50 per month of the cost
of coverage under COBRA during the COBRA Reimbursed Period. Executive shall be
solely responsible for the cost of continuing any coverage after the COBRA
Reimbursed Period.

1



--------------------------------------------------------------------------------



 



          (c) Following execution of this Agreement by Executive, the Company
shall promptly reimburse Executive for the sales commission, in an amount equal
to $32,500, paid by Executive in connection with the sale of Executive’s
residence in Asheville, North Carolina, which reimbursement shall be paid in
2005.
          (d) The Company shall indemnify Executive for actual damages, if any,
incurred by Executive resulting from a claim or claims against Executive arising
from any cancellation by Executive in November 2005 of a sales contract for the
sale of Executive’s residence in Charlotte, North Carolina; provided, however,
that (i) such indemnification obligation shall be limited to a maximum of
$45,000 and (ii) that any such award of damages against Executive must be
evidenced by a judgment or order rendered by a court of competent jurisdiction,
as to which all rights of appeal therefrom have been exhausted or lapsed, or the
Company shall have waived such requirement in writing or consented in writing to
the settlement of any such claim or claims resulting in an obligation of
Executive to pay such damages, which consent shall not be unreasonably withheld.
Any such amount shall be paid in 2006, provided that if there is no final
judgment, or settlement to which the Company has consented, with respect to such
a claim or claims on or before December 31, 2006, the Company shall have no
obligation to pay any amount under this Section 3(d).
          (e) The Company shall pay all costs and expenses arising from the
early termination of that certain Residential Lease Agreement, dated August 25,
2005, with respect to Executive’s residence in Pittsburgh, Pennsylvania, which
payment shall be made in 2005.
          (f) Following execution of this Agreement by Executive, the Company
shall promptly reimburse Executive for his actual, reasonable expenses incurred
in connection with relocating from Pittsburgh, Pennsylvania to Charlotte, North
Carolina, which reimbursement shall be paid in 2005.
          (g) Effective upon execution of this Agreement, the “Restricted
Period,” as defined in the Employment Agreement, is, solely with respect to the
Noncompetition covenant in Section 5.2(a) of the Employment Agreement, hereby
modified to mean the period ending on July 1, 2006.
          (h) Executive acknowledges that, pursuant to the terms of the GNC
Corporation 2003 Omnibus Stock Incentive Plan Stock Option Agreement by and
between Executive and GNC, none of the stock options granted thereunder have
vested as of the Separation Date and, therefore, are terminated in all respects
as of the Separation Date.
          (i) Except as set forth in this Agreement and with respect to any
vested benefits or rights under any of the Company’s “employee benefit plans”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), Executive acknowledges and agrees that he is
not entitled to receive any other compensation or benefits of any sort
including, without limitation, salary, vacation, bonuses, annual incentives,
stock options, short-term or long-term disability benefits, or health care
coverage (except as provided under applicable state or federal law) from the
Company, its affiliates, or their respective partners, principals, officers,
directors, stockholders, managers, employees, agents, representatives, or
insurance companies, or their respective predecessors, successors or assigns at
any time.
     4. RELEASE BY EXECUTIVE.
          (a) Executive irrevocably and unconditionally releases, waives and
discharges all Claims (as defined in Section 4(b) below) that Executive may now
have against any of the Released Parties (as defined herein) as of the date
hereof, except that Executive is not releasing (i) any Claim that relates to
Executive’s right to enforce this Agreement, (ii) any Claim for indemnification
as an officer,

2



--------------------------------------------------------------------------------



 



director or employee of the Company pursuant to the Company’s Certificate of
Incorporation, By-laws or applicable state law, (iii) any claim for
indemnification pursuant to the Indemnification Agreement, dated as of May 27,
2005, among GNC and Executive, or (iv) the Company’s directors’ and officers’
liability insurance. For purposes of this Agreement, the “Released Parties” are
the Company and all related and affiliated entities (including corporations,
limited liability companies, partnerships, and joint ventures) and, with respect
to each of the Company and its affiliated entities, each of their respective
predecessors and successors, past, present and future employees, officers,
directors, stockholders, owners, partners, members, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons acting by, through, under, or in concert with any of the foregoing
identified Released Parties.
          (b) Subject only to the exceptions noted in Section 4(a) above,
Executive is voluntarily releasing all claims, promises, causes of action, or
similar rights of any type , whether known or unknown, unforeseen,
unanticipated, unsuspected or latent (“Claims”), that Executive may have with
respect to any Released Party. This release specifically extends to, without
limitation, claims or causes of action for wrongful termination, failure by the
Company to provide notice of termination pursuant to the Employment Agreement,
impairment of ability to compete in the open labor market, breach of an express
or implied contract, breach of any collective bargaining agreement, breach of
the covenant of good faith and fair dealing, breach of fiduciary duty, fraud,
misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the Pennsylvania
constitution, the United States Constitution, and applicable state and federal
fair employment laws, federal equal employment opportunity laws, and federal and
state labor statutes and regulations, including, but not limited to, the Civil
Rights Act of 1964, as amended, the Fair Labor Standards Act, as amended, the
National Labor Relations Act, as amended, the Labor-Management Relations Act, as
amended, the Worker Retraining and Notification Act of 1988, as amended, the
Americans with Disabilities Act of 1990, as amended, the Rehabilitation Act of
1973, as amended, ERISA, and the Age Discrimination in Employment Act of 1967,
as amended.
          (c) Executive understands that Executive is releasing Claims of which
Executive may not be aware. This is Executive’s knowing and voluntary intent,
even though Executive recognizes that someday Executive might learn that some or
all of the facts that Executive currently believes to be true are untrue and
even though Executive might then regret having signed this Agreement.
Nevertheless, Executive is assuming that risk and Executive agrees that this
Agreement shall remain effective in all respects in any such case. It is further
understood and agreed that Executive is waiving all rights under any statute or
common law principle which otherwise limits application of a general release to
claims which the releasing party does not know or suspect to exist in his favor
at the time of signing the release which, if known by him, would have materially
affected his settlement with the party being released/releasee. Executive
understands the significance of doing so.
          (d) Neither Executive nor his heirs, agents, representatives or
attorneys have filed or caused to be filed any lawsuit, with respect to any
Claim that Executive is releasing in this Agreement.
          (e) Executive acknowledges and represents that neither GNC nor the
Company has provided any tax advice to him in connection with this Agreement and
that he has been advised by GNC and the Company to seek tax advice from his own
tax advisors regarding this Agreement and payments that may be made to Executive
pursuant to this Agreement, including specifically, the application of the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended to
such payments.
     5. RELEASE BY THE COMPANY. The Company, for itself and on behalf of its
current and former parent, subsidiary, affiliated and related corporations,
firms, associations, partnerships, and

3



--------------------------------------------------------------------------------



 



entities, their successors and assigns, and the current and former owners,
shareholders, directors, officers, employees, agents, attorneys,
representatives, and insurers of said corporations, firms, associations,
partnerships, and entities, and their guardians, successors, assigns, heirs,
executors, and administrators hereby irrevocably and unconditionally releases,
waives and discharges Executive from any and all Claims for any actions or
omissions whatsoever, (a) including, but in no way limited to, Claims arising
under the Employment Agreement and (b) excluding any Claims arising under this
Agreement.
     6. REVIEW AND REVOCATION PERIOD. Executive acknowledges that: (a) the
consideration provided pursuant to this Agreement is in addition to any
consideration that he would otherwise be entitled to receive; (b) he has been
provided a full and ample opportunity to review this Agreement, including a
period of at least twenty-one (21) days within which to consider it; (c) to the
extent that Executive takes less than twenty-one (21) days to consider this
Agreement prior to execution, he acknowledges that he had sufficient time to
consider this Agreement with counsel and that he expressly, voluntarily and
knowingly waives any additional time; and (d) Executive is aware of his right to
revoke this Agreement at any time within the seven (7) day period following the
date on which he signs the Agreement and that the Agreement shall not become
effective or enforceable until the seven (7) day revocation period expires (the
“Revocation Expiration Date”). Any such revocation must be in writing, must
specifically revoke this Agreement, and must be received by the Chairman of the
Board of Directors of GNC no later than 5:00 p.m. Eastern Standard Time on the
Revocation Expiration Date. Executive further understands that he shall
relinquish any right he has to the benefits set forth in this Agreement if he
exercises his right to revoke it.
     7. RETURN OF THE COMPANY’S DOCUMENTS AND PROPERTY.
          (a) Executive agrees to return all records, documents, proposals,
notes, lists, files, and any and all other materials including, without
limitation, computerized and/or electronic information that refers, relates or
otherwise pertains to the Company, its affiliates, and/or their respective
partners, principals, officers, directors, stockholders, managers, employees,
agents, representatives, or insurance companies, or their respective
predecessors, successors or assigns at any time. In addition, Executive shall
return to the Company all property or equipment that he has been issued during
the course of his employment or which he otherwise currently possesses,
including, without limitation, keys, business credit cards, identification
badges, or any similar items issued or provided by the Company and/or its
affiliates. At Executive’s expense, Executive shall deliver to the Company at
its main offices on or before the date hereof all of the Company’s records,
documents, proposals, notes, lists, files and materials and property and
equipment that are in his possession. Executive is not authorized to retain any
copies of any such records, documents, proposals, notes, lists, files or
materials. Nor is he authorized to retain any other of the Company’s or its
affiliates’ property or equipment.
          (b) Executive shall promptly provide the Company with a written
reconciliation of all charges by Executive on credit cards issued or provided by
the Company and/or its affiliates, which charges have not previously been paid
by Executive as personal charges or established as business expenses paid or to
be paid by the Company and/or its affiliates. Executive shall promptly reimburse
the Company for any personal charges.
          (c) The Company may offset any amounts due the Company and/or its
affiliates from Employee against the final payment of base salary owed to
Employee or the Salary Continuation.
     8. CONFIDENTIALITY/INTELLECTUAL PROPERTY. Executive acknowledges and agrees
that he is subject to the terms and conditions of the
Confidentiality/Intellectual Property provisions set forth in Section 5.1 of the
Employment Agreement and agrees to continue to be bound by those terms and
conditions in accordance therewith. Executive further acknowledges and agrees
that he has an

4



--------------------------------------------------------------------------------



 



obligation not to disclose any attorney work product and/or attorney-client
communications of which he is aware and/or had access to .
     9. NONCOMPETITION; NONSOLICITATION. Executive acknowledges and agrees that,
as modified pursuant to Section 3(g) of this Agreement, he is subject to the
terms and conditions of the Noncompetition and Nonsolicitation provisions
contained in Sections 5.2, 5.3, and 5.4 of the Employment Agreement, and agrees
to continue to be bound by those terms and conditions in accordance therewith,
(a) through July 1, 2006 with respect to the Noncompetition covenant in
Section 5.2(a) of the Employment Agreement and related provisions and
(b) through November 10, 2006 with respect to the Nonsolicitation covenant in
Section 5.2(b) of the Employment Agreement and related provisions. Executive
expressly agrees not to call on or solicit vendors, customers, or franchisees of
the Company during the Restricted Period, which is defined as the period ending
on the first anniversary of Separation Date. Provided that Executive remains in
compliance with Sections 5.2, 5.3, and 5.4 of the Employment Agreement,
Executive shall be permitted to contact those corporations, partnerships,
limited liability companies or persons that are not covered by Section 5.2 of
the Employment Agreement without Executive or any of such entity’s breaching any
agreement with the Company and GNC.
     10. COOPERATION BY EXECUTIVE. During the Salary Continuation, Executive
will reasonably cooperate in all reasonable respects with the Company and its
affiliates in connection with any and all existing or future litigation, actions
or proceedings (whether civil, criminal, administrative, regulatory, or
otherwise) brought by or against the Company or any of its affiliates, to the
extent the Company reasonably deems Executive’s cooperation necessary. Executive
shall be reimbursed for all reasonable out-of-pocket expenses incurred by his as
a result of such cooperation.
     11. NON-ADMISSION OF LIABILITY. Nothing in this Agreement shall be
construed as an admission of liability by Executive or the Released Parties;
rather, Executive and the Released Parties are resolving all matters arising out
of their employer-employee relationship and all other relationships between
Executive and the Released Parties, as to which the Released Parties and
Executive each deny any liability.
     12. NON-DISPARAGEMENT. Except as otherwise required by law, Executive will
not make, publish, or disseminate any derogatory statements or comments about
any of the Company or GNC or their respective officers and directors; or take
any action which a reasonable person would expect would impair the good will,
business reputation, or good name of any of them; and the officers and directors
of the Released Parties will not make, publish, or disseminate any derogatory
statements or comments about the Executive; or take any action which a
reasonable person would expect would impair his good will, business reputation,
or good name.
     13. ARBITRATION. Except as is necessary for any of the Released Parties or
Executive to enforce its or his rights under this Agreement through injunctive
relief or specific performance, the Parties agree that any disputes based upon,
relating to, or arising out of this Agreement, and/or Executive’s employment
relationship with the Company and the termination of that relationship, shall be
submitted to binding arbitration pursuant to the terms of Section 6.1 of the
Employment Agreement, except that any such arbitration will be held in
Pittsburgh, Pennsylvania.
     14. BINDING EFFECT. This Agreement shall be binding and inure to the
benefit of the Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.
     15. SEVERABILITY. While the provisions contained in this Agreement are
considered by the Parties to be reasonable in all circumstances, it is
recognized that some provisions may fail for technical reasons. Accordingly, it
is hereby agreed and declared that if any one or more of such

5



--------------------------------------------------------------------------------



 



provisions shall, either by itself or themselves or taken with others, be
adjudged to be invalid as exceeding what is reasonable in all circumstances for
the protection of the interests of the Company, but would be valid if any
particular restrictions or provisions were deleted or restricted or limited in a
particular manner, then said provisions shall apply with any such deletions,
restrictions, limitations, reductions, curtailments, or modifications as may be
necessary to make them valid and effective, and the remaining provisions shall
be unaffected thereby.
     16. ENTIRE AGREEMENT; MODIFICATION. This Agreement constitutes the entire
understanding among the Parties with respect to the matters set forth herein,
except that Executive acknowledges that he has continuing obligations to the
Company under in Sections 5.1, 5.2, 5.3, 5.4, 5.5, and 6.1 of the Employment
Agreement (and as provided in Sections 3(g), 8, 9, and 13 of this Agreement) and
may not be modified without the express written consent of the Parties. Except
as specified herein, this Agreement supersedes all prior written and/or oral and
all contemporaneous oral agreements, understandings and negotiations regarding
the subject matter hereof.
     17. INTERPRETATION; GOVERNING LAW. This Agreement shall be construed as a
whole according to its fair meaning and shall not be construed strictly for or
against either Party. Any uncertainty or ambiguity shall not be construed
against the drafter. Captions are intended solely for convenience of reference
and shall not be used in the interpretation of this Agreement. This Agreement
shall be governed by and construed and enforced pursuant to the laws of the
State of New York applicable to contracts made and entirely to be performed
therein without regard to rules relating to conflicts of law.
     18. VOLUNTARY AGREEMENT; NO INDUCEMENTS. Each Party to this Agreement
acknowledges and represents that he or it (a) has fully and carefully read this
Agreement prior to signing it, (b) has been, or has had the opportunity to be,
advised by independent legal counsel of his or its own choice as to the legal
effect and meaning of each of the terms and conditions of this Agreement, and
(c) is signing and entering into this Agreement as a free and voluntary act
without duress or undue pressure or influence of any kind or nature whatsoever
and has not relied on any promises, representations or warranties regarding the
subject matter hereof other than as set forth in this Agreement.
     19. WITHHOLDING. Any payments provided for under this Agreement shall be
paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed.
     20. COUNTERPARTS. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument. Facsimile
transmission of any signed original document or retransmission of any signed
facsimile transmission will be deemed the same as delivery of an original. At
the request of any party, the parties will confirm facsimile transmission by
signing a duplicate original document.
[Remainder of page intentionally left blank.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
EXECUTIVE

          /s/ Bruce E. Barkus
 
Bruce E. Barkus



GENERAL NUTRITION CENTERS, INC.


By:   /s/ Robert J. DiNicola
 

Name:   Robert J. DiNicola
 

Title:   Chairman of the Board
 


GNC CORPORATION


By:   /s/ Robert J. DiNicola
 

Name:   Robert J. DiNicola
 

Title:   Chairman of the Board
 



